In an action brought by the plaintiff to procure a judgment declaratory of the rights and relations of the plaintiff and defendants respectively, the Springfield Gardens National Bank of New York appeals from an order denying its motion (a) to vacate the declaratory judgment entered in this action upon the default of the defendants, including the appellant, upon the ground that such judgment is void, and (b) in the alternative to permit the defendant-appellant to serve an answer to the complaint. Order affirmed, with twenty dollars costs and disbursements. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.